             Case 5:20-cv-00645 Document 1 Filed 05/29/20 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

PATRICIA YEARWOOD                               §      Case Number: 5:20-cv-645
          Plaintiff                             §
                                                §
                                                §
VS.                                             §      COMPLAINT
                                                §
WAL-MART STORES TEXAS, LLC AND                  §
WAL-MART STORES, INC.                           §      Jury Trial Demanded
         Defendants                             §


                        PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Plaintiff, Patricia Yearwood, and files her Original Complaint

against Defendants Wal-Mart Stores Texas, LLC and Wal-Mart Stores, Inc. (collectively,

the “Wal-Mart Defendants”). In support thereof, Plaintiff would respectfully show the

Court as follows:

                                            I.
                                         PARTIES

       1.1     Plaintiff, Patricia Yearwood, is domiciled in Texas and is therefore a citizen

of Texas and was so at the time of the subject incident.

       1.2     Defendant, Wal-Mart Stores Texas, LLC (“Wal-Mart Stores Texas”), is a

limited liability company incorporated under the laws of Delaware with its principal

place of business in Arkansas. As evidenced by the location of the incident described

below, Wal-Mart Stores Texas conducts business in Texas, engages in continuous and

systematic contacts with the State of Texas, and derives substantial economic profits from

its business activities in Texas. Wal-Mart Stores Texas can be served with process by

serving its registered agent, C T Corporation Systems, at 1999 Bryan St., Ste. 900, Dallas,

Texas 75201.
               Case 5:20-cv-00645 Document 1 Filed 05/29/20 Page 2 of 7



         1.3    Defendant, Wal-Mart Stores, Inc. (“Wal-Mart Inc.”), is a Delaware

corporation authorized to do business in the State of Texas with its headquarters in

Bentonville, Arkansas. As evidenced by the location of the incident described below, Wal-

Mart Stores Inc. conducts business in Texas, engages in continuous and systematic

contacts with the State of Texas, and derives substantial economic profits from its

business activities in Texas. Wal-Mart Inc. may be served with process by serving its

registered agent, C T Corporation System, at 1999 Bryan Street, Ste. 900, Dallas, Texas

75201.

                                           II.
                                 VENUE AND JURISDICTION

         2.1    Venue is proper in this District and Division pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claim

occurred in the Western District of Texas. More specifically, the incident that makes the

basis of this lawsuit occurred in Bexar County, Texas, which is located in the San Antonio

Division of the Western District of Texas.

         2.2    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 as

there is complete diversity of citizenship between Plaintiff and Defendants and the

amount in controversy exceeds $75,000.00.

         2.3    This Court has specific personal jurisdiction over the Defendants because

each of them purposely directed their activities to Texas and the claims made in this

litigation are the result of injuries that arise directly out of and relate to those activities.

In particular, this action arises foreseeably from Defendants’ conduct following their

purposeful choice to maintain retail stores in Texas, and their failure to exercise ordinary

care while doing so. Defendants should have reasonably anticipated being haled into

court in Texas given the substantial connection between their activities in Texas and the

Plaintiff’s Original Complaint         Page 2 of 7
              Case 5:20-cv-00645 Document 1 Filed 05/29/20 Page 3 of 7



claims made in this lawsuit. Thus, this action seeks to adjudicate issues deriving directly

from or connected directly with their tortious activities in Texas, and this Court’s personal

jurisdiction over this Defendants in this action arises from that nexus. Defendants

themselves created the contacts with Texas; they purposefully availed themselves of the

privilege of conducting activities within Texas. Defendants have sufficient minimum

contacts with the State of Texas to support the exercise of personal jurisdiction over them

by a court in the forum state. Based upon the direct connection between the Defendants’

activities in Texas and the claims made against them, as well as the minimum contacts

each of them purposefully made with the State of Texas, the exercise of personal

jurisdiction here is consistent with the Texas Long Arm statute and with due process; it

does not offend traditional notions of fair play and substantial justice and is neither unfair

nor unreasonable.

                                         III.
                                  BACKGROUND FACTS

        3.1     On September 8, 2019, Plaintiff was an invitee in Wal-Mart Supercenter

Store No. 2769 located at 5626 Walzem Road, San Antonio, Texas, which is located in

Bexar County, Texas. On such date, Plaintiff was shopping at Wal-Mart when she slipped

and fell on water that had been leaking from an A/C unit within the store. As a result of

the fall, Plaintiff was rushed to the emergency room where it was determined that she

suffered a severely fractured femur and other injuries that would require immediate

surgery.

        3.2     At the time of the incident, no warning signs were placed in the area of the

incident that would provide notice of the dangerous condition.

        3.3     At the time of the incident Wal-Mart Supercenter Store No. 2769 was owned

and/or operated by the Wal-Mart Defendants.

Plaintiff’s Original Complaint         Page 3 of 7
              Case 5:20-cv-00645 Document 1 Filed 05/29/20 Page 4 of 7



                   CAUSES OF ACTION AGAINST DEFENDANTS
                  WAL-MART STORES TEXAS AND WAL-MART INC.

                                      IV.
                      NEGLIGENCE AND RESPONDEAT SUPERIOR

        4.1     Wal-Mart Defendants committed actions of omission and commission,

which collectively and severally constituted negligence, and that negligence proximately

caused both the crash in question and Plaintiff’s damages.

        4.2     Wal-Mart Defendants owed a duty to Plaintiff to exercise ordinary care.

Wal-Mart Defendants’ negligent acts or omissions include, without limitation, one or

more of the following:

                (a)      Failure to keep the premises in a reasonably safe condition for

                         restaurant guests;

                (b)      Failing to inspect the premises to discover latent defects;

                (c)      Failure to protect invitees from unreasonable risks of harm;

                (d)      Failure to warn invitees of unreasonable risks so that the invitee

                         may avoid them;

                (e)      Failure to make safe any dangerous condition that Defendants

                         should have known of;

                (f)      Failing to use reasonable care to avoid a foreseeable risk of injury;

                         and

                (g)     Failing to properly maintain the A/C units, within the store, which

                        were leaking water.

                                           V.
                                    PREMISES LIABILITY




Plaintiff’s Original Complaint          Page 4 of 7
              Case 5:20-cv-00645 Document 1 Filed 05/29/20 Page 5 of 7



        5.1     In addition, or in the alterative, at the time of the incident, the Wal-Mart

Defendants owned, occupied, and/or otherwise controlled the premises where the

incident occurred.

        5.2     Plaintiff was on the premises at the express or implied invitation of the Wal-

Mart Defendants and entered the premises as a member of the public for a purpose for

which the premises are held open to the public or for a purpose connected with the

business of the possessor that does or may result in their mutual economic benefit. As

such, Plaintiff was an invitee on the premises at the time of the incident.

        5.3     A condition of the premises posed an unreasonable risk of harm—

specifically, the leaking A/C unit, and Defendants knew or reasonably should have

known of the danger.

        5.4     Defendants failed to exercise ordinary care to protect Plaintiff from the

danger by both failing to adequately warn her of the condition and failing to make that

condition reasonably safe.

        5.5     Defendants’ failure to use ordinary care proximately caused the incident in

question and Plaintiff’s injuries and damages.

                                         DAMAGES

                                          VI.
                                    ACTUAL DAMAGES

        6.1     As a result of the subject incident, Plaintiff suffered in the past, and will

likely suffer in the future, damages including physical pain and mental anguish, physical

impairment, disfigurement, lost earnings, loss of earning capacity, and reasonable and

necessary medical expenses. Those damages were proximately caused by the negligence

of Defendants.

                                              VII.

Plaintiff’s Original Complaint         Page 5 of 7
               Case 5:20-cv-00645 Document 1 Filed 05/29/20 Page 6 of 7



                  PREJUDGMENT AND POST-JUDGMENT INTEREST

        7.1     Plaintiff seeks pre-judgment and post-judgment interest at the maximum

legal rate.

                                         VIII.
                                 CONDITIONS PRECEDENT

        8.1     All conditions precedent to Plaintiff’s rights to recover and Defendants’

liability have been performed or have occurred.

                                             IX.
                                       JURY DEMAND

        9.1     Plaintiff requests a trial by jury and tender the requisite fee.

                                            X.
                                    PRAYER FOR RELIEF

        10.1    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants

be cited to appear and answer herein, that this cause be set down for trial before a jury,

and that Plaintiff recover judgment of and from Defendants for her actual damages, in

such an amount as the evidence shows and the jury determines to be proper, together

with pre-judgment interest and post-judgment interest, costs of suit, and such other and

further relief to which Plaintiff may show herself to be justly entitled, whether at law or

in equity.

                                             Respectfully Submitted,

                                                      WATTS GUERRA LLP

                                             By:       /s/ Jorge L. Mares
                                                      MIKAL C. WATTS
                                                      State Bar No. 20981820
                                                      mcwatts@wattsguerra.com
                                                      FRANCISCO GUERRA, IV
                                                      State Bar No. 00796684
                                                      fguerra@wattsguerra.com
                                                      JORGE L. MARES
                                                      State Bar No. 24087973

Plaintiff’s Original Complaint          Page 6 of 7
              Case 5:20-cv-00645 Document 1 Filed 05/29/20 Page 7 of 7



                                                 jmares@wattsguerra.con
                                                 Four Dominion Drive
                                                 Bldg. 3, Suite 100
                                                 San Antonio, Texas 78257
                                                 Telephone No.: 210.447.0500
                                                 Facsimile No.: 210.447.0501

                                                 And

                                                 RYAN ORSATTI LAW, PLLC
                                                  4634 De Zavala Road
                                                  San Antonio, Texas 78249
                                                  Telephone: 210.525.1200
                                                  Fax: 210.951.5545


                                                 RYAN L. ORSATTI
                                                 State Bar No. 24088910
                                                 Email: ryan@ryanorsattilaw.com

                                        ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint     Page 7 of 7
